Title: Thomas Jefferson to Robert Fulton, 17 March 1810
From: Jefferson, Thomas
To: Fulton, Robert


          
            Dear Sir
             
                     Monticello 
                     Mar. 17. 10.
          
           I have duly recieved your favor of Feb. 24. covering one of your pamphlets on the Torpedo. I have read it with pleasure. this was not necessary to give them favor in my eye. I am not afraid of new inventions or improvements, nor bigotted to the practices of our forefathers.  it is that bigotry which keeps the Indians in a state of barbarism in the midst of the arts, would have kept us in the same state and now 
                     even now, and still keeps Connecticut where their ancestors were when they landed on these shores.
			 I
			 am much pleased that Congress is taking up the business. where a new invention is supported by well known principles & promises to be useful, it ought to be tried. your torpedoes will be to cities what vaccination
			 has been to mankind. it extinguishes their greatest danger. but there will still be navies. not for the destruction of cities, but for the plunder of commerce on the high seas. that the tories
			 should
			 be against you is in character, because it will curtail the 
                  dig power of their idol, England. 
          I am thankful to you for the trouble you have taken in thinking of the belier hydraulique. to be put into motion by the same power which was to continue it’s motion was certainly wanting to that machine, as a better name still is. I would not give you the trouble of having a model made, as I have workmen who can execute from the drawing. I pray you to accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        